 In theMatter of STEVENSCOAL COMPANYandPROGRESSIVEMINEWORKERS OF AMERICA,INTERNATIONAL UNIONIn the MatterofALDEN COAL COMPANYandPROGRESSIVEMINEWORKERS OF AMERICA, INTERNATIONAL UNIONCases Nos. R-1536 to R-1539, inclusive.Decided January 5,1940Coal Mining Industry-Employer:anthracite operators functioning throughconferences,committees and Board of Conciliation;formal organization lack-ing; operators bound bycustom-Investigation of Representatives:controversyconcerning representation of employees:controversy concerning appropriateunit ; rival organizations;petition for, dismissed,where no question concerningrepresentation has arisen in a unit which is appropriate for the purposes ofcollective bargaining-UnitAppropriate for Collective Bargaining:laxity byunion in enforcement of its contracts does not affect question of appropriateunit ; determination of relative efficiency of bona fide labor organizations notwithin'province of Board; comparison of history of bargaining on region-widebasis withprior historyof bargaining on less comprehensive basis; employeesof single operatorwhich acts with group of operatorsnot a unit appropriatefor purposes of collective bargaining.-Mr. Jack Davis,for the Board.Mr. Charles B. Waller,ofWilkes-Barre, Pa., for Stevens CoalCompany and Alden Coal Company.Mr. John C. HaddockandMr. Lawrence B. Jones,ofWilkes-Barre,Pa., for Alden Coal Company.Mr. Herbert S. ThatcherandMr. Joseph A. Padway,ofWashing-ton, D. C., for the Progressive.Mr. Lee Pressman, Mr. Joseph Kovner,andMr. Anthony W. Smith,of Washington, D. C., for the United.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 24, 1939, ProgressiveMineWorkers of America, Inter-national Union, herein called the Progressive, filed with the Regional.Director for the Fourth Region (Philadelphia, Pennsylvania) four19 N. L.R. B., No. 14.-98 STEVENS COAL COMPANY99petitions alleging that questions affecting commerce had arisen con-cerning the representation of employees of Stevens Coal Companyat its Cameron Colliery, Shamokin, Pennsylvania; its TrevortonWashery, Trevorton, Pennsylvania; and its Trout Run Washery,Tharptown, Pennsylvania; and of employees of the Alden Coal Com-pany, Alden Station, Pennsylvania, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On June 21, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.On July 21, 1939, the Regional Director issued notices of a hear-ing, copies of which were duly served upon the Stevens Coal Com-pany, the Alden Coal Company, the Progressive, and United MineWorkers of America, herein called the United, a labor organizationclaiming to represent employees directly affected by the investiga-tion.Upon motion filed by the United, the Regional Director, onJuly 24, 1939, permitted the United to intervene.Pursuant to notice, a hearing was held from September 7 to andincluding September 15, 1939, at Wilkes-Barre, Pennsylvania, beforeHoward Myers, the Trial Examiner duly designated by the Board.At the commencement of the hearing the Progressive moved to dis-miss the petitions involving the Trevorton Washery and the TroutRun Washery of Stevens Coal Company, and the United moved toconsolidate the cases involving the Stevens Coal Company and theAlden Coal Company. The Trial Examiner ruled that he was with-out authority to grant either of these motions.The motion to con-solidate was granted by the Board on September 13, 1939,nuns protuneas of September 7, 1939.1, The motion to dismiss is disposedof in the Board's findings and order below.During the course of thehearing the Trial Examiner made rulings on other motions and onobjections to the admission of evidence:At the conclusion of thehearing Stevens Coal Company moved to dismiss the petitions in-volving it on the ground that it was not engaged in interstate com-merce within the meaning of the Act.The Trial Examiner deniedthis motion.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.Therulings are hereby affirmed.1Itwas stipulated by all parties at the hearing that "a single record may be made andconsidered by the Board in the respective cases with the same force and effect as thoughseparate records were made in each of the cases; and the evidence in both may be con-sidered in each so far as the same is material to the separate cases." . 100DECISIONS OF NATIONAL, LABOR RELATIONS BOARDSubsequent to the hearing, the Progressive and the United. filedbriefs which the Board has considered.Pursuant to notice, a hear-ing was held before the Board in Washington, D. C., on November16, 1939, for the purposes of oral argument.The Progressive andthe United appeared by counsel and participated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESA. Stevens Coal CompanyStevens Coal Company is a corporation organized and existingunder the laws of Pennsylvania since 1924. It is engaged in theoperation of a coal colliery, known as the Cameron Colliery, atShamokin, Pennsylvania; a washery, known as the Trout Run Wash-ery, at Tharptown, Pennsylvania; and a washery, known as theTrevortonWashery, at Trevorton, Pennsylvania. It commencedoperating the Trout Run Washery in 1929, the Cameron Colliery in1932, and the TrevortonWashery in July 1938. The TrevortonWashery is located about 7 or 8 miles, and the Trout Run Washeryabout a half mile, from the Cameron Colliery.The waslieries areengaged solely in reclaiming coal from surface banks.The CameronColliery employs about 650 men, the Trevorton Washery about 40,and the Trout Run Washery about 110.During the year 1938 there were produced at the°-Cameron Col-liery and the Trout Run Washery 310,659 and 303,1.25 tons respec-tively of anthracite coal, and during the 10-month period fromOctober 1, 1938, to July 31, 1939, there were produced at the Trevor-tonWashery approximately 117,640 tons of anthracite coal.Theprice obtained for the coal produced at the Cameron Colliery wasapproximately $1,345,153, for that produced at the Trout Run Wash-ery approximately $997,281, and for that produced at the TrevortonWashery approximately $263,513.During 1938 the Stevens Coal Company sold directly to the UnitedStates Government.20,000 tons of coal valued at $100,000, and to the.State of New Jersey 12,500 tons, valued at $49,000, allof which coalwas shipped to points outside Pennsylvania.The remainder of thecoal produced was sold by the Stevens Coal Company to the StevensCoal Sales Company, Inc., which in turn sold and delivered outsidePennsylvania 60 per cent of the coal produced at the Cameron Col-liery, 95 per cent of the coal produced at the Trevorton Washery,and 90 per cent of the coal produced at the Trout Run Washery.Explosives, electrical equipment, and other operating suppliespurchased by the Stevens Coal Company in 1938 werevalued at STEVENS' COAL COMPANY101approximately $200,000.About 5 per cent of this amount representsthe value of supplies obtained from points outside Pennsylvania..The above figures and percentages for the year 1938 are representa-tive of the purchases and sales of the Stevens Coal Company in otheryears.B. Alden Coal -CompanyAlden Coal Company is a corporation organized and existingunder the laws of Pennsylvania since 1883. It operates a coal col-liery at Alden Station, Pennsylvania, at which it employs about500 men.During the year 1938 the Alden Coal Company produced approxi-mately 163,976 tons of anthracite coal, having an approximate whole-sale value of $640,000.All the coal was sold to two sales agents,Weston, Dodson and Company, and Whiteley and Buckalew, whoin turn sold and delivered approximately 50 per cent of the coaloutside Pennsylvania.In 1938 the Alden Coal Company purchased approximately $60,000worth of capital supplies and $10,000 worth of operating supplies,70 per cent of each of which was obtained from points outsidePennsylvania:The facts above stated relative to the sales and purchases of theAlden Coal Company are typical of each year for the past 20 years.II.THE LABOR ORGANIZATIONS INVOLVEDProgressive.Mine Workers of America, International Union, is Itlabor organization affiliated with the American Federation of Labor.It admits to membership all employees in and around coal mines,coal washeries, and coke ovens, except salaried clerks and supervisoryemployees.United Mine Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations. It admits to mem-bership all employees in and around coal mines, coal washeries, coal-processing plants, and coke ovens, except salaried clerks and super-visory employees.III.HISTORY OF COLLECTIVE BARGAINING IN ANTHRACITEREGIONAlmost all the anthracite coal in the United States is produced inPennsylvania in what is known as the anthracite region, an areaabout 120 miles long and not more than about 50 miles wide at itswidest points. - This region divides itself naturally into three dis-tricts, the northern orWyoming district, where work is flat ; theeast and central or Lehigh district, where work is both flat and pitch;283030-41-vol. 19-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the southern or Schuylkill district, where work is almost entirelypitch.The United has organized the region into Districts 1, 7, and_9,which correspond respectively to the three above-named districts.Labor organizations attempted to organize this field as early asthe middle of the nineteenth century.None of them, however, suc-ceeded in organizing the entire field until about 1900, when theUnited Mine Workers of America called a strike to which abouttwo-thirds of the mine workers in the region responded.Between1850 and 1902 wages, hours, and working conditions in the anthracitemines were notoriously bad.Strikes called at one mine or in onedistrict for the betterment of these conditions were rendered ineffec-tive by a failure of employees at other mines or in other districts tocooperate.Frequently a strike. in one district in protest againstworking conditions would result in increased production at mines inthe other districts and an influx of the striking miners to obtainjobs in the non-striking districts.Strikes were frequent and wereoften accompanied by riots and bloodshed.In 1902 the United called a strike which closed practically all themines in the region.The strike lasted over 5 months and was calledoff only after intervention by President Theodore Roosevelt and theappointment by him of the Anthracite Coal Strike Commission.TheCommission in 1903 made a final report and award, which wasaccepted by the operators and the miners.By the terms of the awardallwage rates then in existence were adopted or "frozen" 2 and a10-per cent increase over the "frozen" rates was granted the miners,daily hours of work were reduced from 10 to 9, and certain- otherprovisions were made, the most important of which was for theestablishment of an Anthracite Board of Conciliation, herein calledthe Board of Conciliation, composed of three representatives of theoperators and three representatives of the miners.The function ofthe Board of Conciliation was to settle disputes arising out of theaward or out of the employee-employer relationship.The awardwas by its term's to remain in force until April 1, 1906.One of the principal demands of the miners during the strike of1902 was for recognition of the United.This right was not grantedthem in the award of 1903, and it was not until 1920 that the Unitedwas formally recognized as a party to contracts between the operatorsand miners.Representatives of the United, however, participated innegotiating all contracts made between the operators and miners after1903.For about 12 years after 1900 the Temple Iron Company, a holdingcompany for the interests of a number of large railroad companies2The wage-rate differences existing in the anthracite region at the time of the awardstillexist.All Increases In wages have been effected by granting percentage increasesover the "frozen"rates. STEVENS COALCOMPANY103railroads as well as the largest mines in the region, effectively dom-inated the anthracite operators.During this period a system of col-lective bargaining on a regional basis was developed between theanthracite operators and the coal miners.In 1906 the operators, underthe leadership of George F. Baer, president of the Temple Iron Com-pany, and the miners, under the leadership of John Mitchell, presidentof the United, negotiated a contract in which the provisions of theaward of 1903 were adopted and continued.The contract was signedby seven operators and six miners, the representative capacities of thesignatories not appearing upon the contract. In 1909 and in subse-quent years many other contracts have been negotiated on a region-wide basis, each adopting the provisions of the award of 1903.From1909 to 1930 the contracts were signed by a committee of operatorsvarying in number from 4 to 10 "On behalf of the Anthracite Opera-tors."In 1930 and subsequently the contracts have been signed by thecommittee of operators and also by the individual operators of theregion.On behalf of the miners the contracts since 1909 have beenvariously signed, "On behalf of the Representatives of the AnthraciteMine Workers," "On behalf of the Anthracite Mine Workers' Organ-ization," and since 1920, "On behalf of the United Mine Workers ofAmerica" or a similar designation.The 1930 and 1936 contracts pro-vided for a check-off by the operators of dues of United members.The 1939 contract granted the United a closed shop.The United has,since about 1912, represented a majority of the miners in the region.Although domination of the operators by the Temple Iron Companywas ended about 1912 as the result of the prosecutions under the Fed-eral anti-trust laws,3 the anthracite mine operators have continued toact as an integral body for the purposes of collective bargaining.This situation apparently results from the fact that most of the coal inthe region is obtained from mines which are owned by a few largeoperators, by the fact that many of the coal-mining companies haveinterlocking directorates, and by the further fact that the custom ofregion-wide bargaining has become firmly established in the anthra-cite region.IV. PRESENT COLLECTIVE BARGAINING PROCEDURE IN THE REGION.Shortly prior to the expiration date of a United contract, represent-atives from each district in Pennsylvania gather together at what isknown as the Tri-District Convention for the purpose of discussingthe provisions of a new contract and selecting a scale committee tonegotiate with the operators.Operators in the region are informed8SeeTempleIron Company v. United States,226 U. S. 224. See alsoUnited States v.Lehigh Valley Railroad Company atal., 254 U. S. 255. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDby newspaper reports of the matters discussed at this convention andby the time the convention adjourns have a fair knowledge of whatdemands will be made by the United in negotiating a new contract.At the request of United representatives the operators call a conferenceof operators for the purpose of discussing terms of a proposed contractand selecting or approving members of a negotiating committee.. Thechairman of the lastnegotiatingcommittee,which is a standing com-mittee, often referred to as the labor committee;usually requests thedirector of the Anthracite Institute,a research and information bureauof which most of the operators are members,to notify all operators.The Institute sends notices to all operators who are listed by the Penn-sylvania Department of Mines.4The negotiating committee of the operators meets with the scale com-mittee of the United in what is known as the Joint Conference.Whenan agreement is reached by the Joint Conference, it is initialed by arepresentative of each committee.The United then ratifies the agree-ment either at a convention called for that purpose or by a referendumvote.In 1939 the operators ratified the agreement at a meeting calledfor that purpose just after the contract was agreed upon at the JointConference.This practice,though, has not always been followed.After the agreement is ratified,the members of the Joint Conferenceand as many operators as desire to do so meet for the purpose of signingthe agreement.The agreement is signed on behalf of the United bythe scale committee and "For the Anthracite Operators"by the mem-bers of the labor committee,and individually by the operators who arepresent at the meeting.The contract, of which there were 16 duplicateoriginal copies in 1939, is then mailed by the Board,of Conciliation tooperators who were not present at the conference at which the contractwas signed for the purpose of obtaining their signatures.Apparentlyno operator has ever refused to sign.While the companies involvedin this proceeding have not yet signed the 1939 agreement, 'they have,expressed their desire to do so if not dissuaded from signing by thedecision of the Board in this proceeding.The 1939 agreement is datedMay 26, 1939, the date on which the Joint Conference concluded theagreement,and it-has been considered by all parties as effective on thatdate, although it was not actuallysigned bythe scale committee andlabor committee until June 26.The operators'expenses incurred in negotiating the contracts arepaid from an Operators' Fund for which thereisa treasurer ap-pointed by the chairman of the Board of Conciliation.The expensesare assessed against each operator based upon its tonnage productionfor the preceding year, as reported by the Pennsylvania Department* The facilities of the Institute are used by the operators solely as a matter of couven-ience.Its functions are in no way connected with' collective bargaining.' STEVENS COAL COMPAN Y105ofMines.The treasurer also bills each operator monthly for itsshare of the current expenses of the Board of Conciliation.Thecurrent expenses are shared equally by the United and the operators.In their contracts the operators and the United have set up acomprehensive machinery for the settlement of grievances and dis-putes.At each mine the miners select a pit committee which takes.upwith the mine superintendent or other representative of theoperators all grievances which cannot be adjusted by the aggrievedminer and his foreman.About 95 per cent of the grievances aresettled inthis way. If the grievance cannot be settled locally, eitherthe pit committee or the operator may'appeal to the Board of Con-ciliation.Often the district representatives on the. Board of Concil-iation settle the grievance without the necessity of a hearing beforethe whole Board. If, after a hearing, the Board of Conciliation can-not settle the matter,it is referred to an umpire who is appointedeither by the United States Circuit Court of Appeals for the ThirdCircuit or by the Board of Conciliation.The United contracts since 1930 have provided for a Committeeof Twelve to be composed of six operators and six members of theUnited, the United members to consist of the three Internationalofficers and the presidents of District 1, 7, and 9. It is the functionof this Committee to consider all matters arising under the contracts,and especially to bring before the Board of Conciliation grievancesor conditions affecting the general interests of the miners or operatorswhere no individual grievance has been filed.V. THE PRESENT CONTROVERSYIn May 1938, Local 160 of the United,whose members were em-ployees of the. Cameron Colliery of Stevens Coal Company, surren-dered its charter.In October 1938, some of the employees applied forand received a charter as Local.601 of the Progressive. In November1938 the Progressive, claiming as members almost all the employeesat the Cameron Colliery,requested that the Stevens Coal Companyrecognize it as the exclusive representative of employees at the col-liery and check off dues for the Progressive from its members.TheStevens Coal Company refused to accede to this request, claimingthat it would recognize the Progressive as the representative of itsmembers only until properly advised of the collective bargainingagency which it should recognize.A representative of the Stevens Coal Company was present at aconvention of the operators on March 24,1939, at which a negotiatingcommittee was approved to meet with the scale committee of the Unitedfor the purpose of negotiating a new contract to take the place ofthe United contract which was. to expire on April 30, 1939.The 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDStevens Coal Company did not sign the contract, which became effec-tive on May 26, 1939, however, because of the pendency of this pro-ceeding before the Board.As a result of such refusal to sign thecontract, the United in July called a strike at the Cameron Collieryas well as at the two washeries of the Stevens Coal Company.About50 of the approximately 650 employees at the Cameron Collierywalked out on strike on the day the strike was called and about 8or 10 were still on strike at the time of the hearing.Although the Progressive claims that 79 employees at the twowasheries have signed applications for membership in the Progres-sive, it apparently did not claim to represent a majority at eitherwashery at the date of the hearing and moved to dismiss the petitionsfiled in behalf of the employees at each washery.5Both washerieswere closed at the time of the hearing as a result of the United strike.About March 2, 1939, Local 846 of the United, whose members wereemployees of Alden Coal Company, voted to withdraw from theUnited and affiliate with the Progressive.The employees were char-tered as Local 701 of the Progressive on March 11, 1939.For businessreasons the Alden Coal Company closed its colliery on March 29. Ithad not resumed operations at the date of the hearing.After theshut-down, the Progressive, claiming to represent a majority of theemployees at the colliery, requested recognition as the exclusive repre-sentative of such employees.The Alden Coal Company thereuponannounced that it would not recognize either the Progressive orUnited until the Board certified one of them.The Alden Coal Company sent a representative to the operators'conference on March 24, 1939, at which the labor committee wasselected to negotiate the 1939 contract with the United; however,it did not sign the contract because of the pendency of these proceed-ings, although it has expressed its desire to do so.At the time of the hearing the Alden Coal Company had paid itsshare of expenses of the Board of Conciliation through July 31, 1939,and had paid its share of the expense of negotiating the 1939 contract.The Stevens Coal Company had paid its share of expenses of theBoard of Conciliation through May 31, but had not paid its shareof the negotiating expenses.VI.THE APPROPRIATE UNITThe Progressive contends that the employees of each mine in theanthracite region constitute a unit appropriate for the purposes ofcollective bargaining.The United contends that the employees of allmines in the anthracite region constitute an appropriate unit.We dismiss the petitionsin ourOrder,infra. STEVENS COAL COMPANY107In support of its contention for the appropriateness of a region-wide unit, the United showed that for about a half century priorto the organization of the anthracite region by the United, working con-ditions were chaotic and stability in the anthracite coal-mining indus-try was unknown; that during most of such period the miners of theregion were either unorganized or were organized on less than a region-wide basis; that since 1902 when bargaining has been conducted on aregion-wide basis, the basic workday has been reduced from 10 to 7hours, several increases, and no decreases, in wages have been given theminers, and a number of other improvements in working conditionshave been achieved. It contends that the operators, as well as theminers, have benefited from the fact that working conditions havebecome stabilized; that strikes are less frequent and less violent thanthose which occurred prior to 1903; and that the operators are nolonger subjected to the cut-throat competition among themselves whichprevailed prior to 1903.In support of its contention for the appropriateness of the singlemine unit, the Progressive points out that about 95 per cent of allproblems of the miners have been settled locally without assistancefrom the district or International officers of the United, that theenforcement of contracts and the maintenance of favorable conditionshave depended largely upon the militancy of the miners of eachlocal, and that at many of the mines which do not have militantlocals,wage-slashing and other undesirable working conditions areprevalent.The Progressive does not deny that during the approximately 40years of bargaining on a region-wide basis in the anthracite fieldimportant minimum standards have been achieved by the United.It, claims, however, that these achievements occurred before there wasa split in the labor movement and that they were accomplished largelythrough the strength of the labor organization. It contends that asmall unit, the single mine unit, with a strong national or inter-national organization behind it, can accomplish more than a largeunit, the regional unit, whose strength has been dissipated by laxityin the enforcement of its contracts.The Progressive introducedmuch evidence of laxity by the United in the enforcement of itscontracts and of wage-slashing on a large scale, in some instancesthe miners receiving less than half of the minimum wage requiredto be paid them under the United contracts. It introduced evidencetending to show that the largest operator in the region, the GlenAlden Coal Company, whose president, Major W. W. Inglis, ischairman of the Board of Conciliation, and of the labor committee,requires an excess topping of 12 to 18 inches on each car of coalwithout paying its employees for such excess topping, thereby pre- 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDventing the employees from earning the basic minimum wage; andthat many operators avoid the payment of the minimum wage bythe issuance of scrip or bonds in lieu of cash in payment of 30 to 40per cent of the regular wages.Even if all the testimony of the Progressive witnesses concerningwage-slashing and other undesirable working conditions at the minesis true, such facts do not establish the appropriatenessof a mine orplant unit.Moreover, it is not within the province of the Board todecide whether one bona fide labor organization is more efficient ormore diligent in the enforcement of its contracts than another.Weare convinced from the record before us that the evils complained ofby the Progressive would not be less prevalent, but might be moreprevalent, if each mine were considered an appropriate bargainingunit.The history of bargaining in the anthracite region prior to1900 supports this conclusion.The Progressive does not deny the desirability of uniformity inminimum requirements concerning wages and certain working con-ditions at the mines or the desirability of an adjustment or arbitra-tion machinery for the entire region, such as the Board of Conciliationand its umpire." It has expressed its willingness to cooperate withthe United to that end and desires to use the facilities of the Boardof Conciliation.The Board of Conciliation as established by theaward of the Anthracite Coal Strike Commission in 1903 was nota part of the United machinery but was expressly set up for thebenefit of the operators and all the miners, regardless of their unionaffiliation, if any.The award was efectivd only until April 1, 1906,however, and its provisions, including the provision for a Board ofConciliation,were adopted and carried forward in the contractsthereafter negotiated between the operators and the United repre-sentatives.The Board of Conciliation thereby became a part ofthe machinery of the contracting parties; and its use by persons notcovered by the contract must necessarily be only with the permissionof the contracting parties.7By its very offer of cooperation witheThe Progressive,since its organization in 1932, hasbeen bargainingon an association-wide basis in Illinoiswhere about160 mines are coveredby one contract negotiated be-tween District1 of the Progressiveand the Coal Producers Associationof Illinois.SeeMatter ofAlston Coal CompanyandProgressiveMine Workers of America.InternationalUnion,alpliatedwithAmericanFederationof Labor,13 N. L.R. B. 683.7 Upon one occasioon the Board of Conciliation took jurisdiction over an application ofa new operator,the Novatineand AllenCoal Company,which had not signedthe Unitedcontract or paid its share of the operators'expenses,for relief from its striking employees.Upon anotheroccasionmembers ofthe Unitedwho wereworking fora contract mineoperatorwho was notrequired to sign thecontract,requestedand received the aid of theBoard of Conciliation in maintainingthe rates which were regularly paid them.In thefirst of these cases the operator promised to sign the contractand pay itsshare of theoperators'expenses as soon as its mine resumed operations,and in the last case theUnited members were held entitled to the benefits of the contract even though the operatorwas not a party to the contract. STEVENS COAL COMPANY109the United in standardizing certain working conditions within theregion and in using the facilities of the Board of Conciliation, theProgressive has recognized the desirability of operating to at leasta limited extent on a region-wide basis.It is a further contention of the Progressive that the Board iswithout power under the Act to decide that a bargaining unit co-extensive with the operators which consider themselves bound bythe contracts negotiated by the labor committee is appropriate, thatthe operators have not formed an association to which they havedelegated any essential employer functions, and that no operator isunder any antecedent legal obligation to be bound by the contractnegotiated by the United and the labor committee.We have before us an anomalous situation. 'To be sure, the an-thracite operators have not formally organized themselves into anassociation.However, by custom, and usage they have acted in unisonin matters concerning collective bargaining for so long a period thatin reality they are as closely, if not more closely, bound together thanthey would be had their obligations and conduct been governed solelyby formal legal ties.Through their conventions, their labor com-mittee, the Committee of Twelve, and the Board of Conciliation theyfunction as an association without need of a constitution or bylaws.Although there are approximately 202 operators in the anthraciteregion, not one claims that it is not, or does not desire to be, boundby the contracts entered into by the operators with the United. It istrue that neither the Stevens Coal Company nor the Alden Coal Com-pany has yet signed the 1939 contract.However, each sent a repre-sentative to the operators' conference at which terms of the proposedcontract were discussed and the labor committee was selected, and eachhas expressed its desire to sign the contract if not dissuaded fromsigning by the decision of this Board in this proceeding.Under thecircumstances, every operator in the region who does not expresslyrenounce or deny the authority of the anthracite operators as a groupto act for it is presumed to be bound by the acts of that group 8The present method of negotiating contracts, with slight modifica-tions from time to time, has been followed by the anthracite operatorsfor almost 40 years. It is immaterial whether the operators signonly by a committee, as they did prior to 1930, or whether they ratifythe contract negotiated by the committee and add their individualsignatures to those of the committee members as they now do.Their8Cf.United States Daily Pub. Corporation v. Nichols,32 F. (2d)834 (C. A., D. C.),wherein a custom among publishers employing union laborto adjustand pay wages in amanner set forth in contracts between theUnion andan association of publishers wasfound to be"so old, notorious,definite, and,uniform asto be binding upon those withinits purview,"and wherein a publisher,who, with knowledge of the custom, employed unionlabor but was not a member of the publishers'association and did notmake a contractwith the Union,was found to be withinthe purviewof this custom. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished custom, by which they have considered themselves boundfor so long a period, needs no antecedent legal obligation to governtheir responsibility under the contracts.9However, even if we shouldconsider an antecedent legal obligation on the part of the operatorsto be bound by whatever collective bargaining contract the laborcommittee might negotiate with the United necessary to constitutethe anthracite operator group an employer within the meaning of. theAct, we should find that all operators who attend the conference atwhich terms of the proposed contract are discussed and at which thelabor committee is selected are bound by the acts of the committeeto the extent that a principal is generally bound by the acts of itsagent.The Act includes within the definition of "employer," "anyperson acting in the interest of an employer, directly or indirectly,"and includes within the definition of "person," "one or more in-dividuals, partnerships, associations, [or] corporations."We findthat the anthracite operators, including the Stevens Coal Companyand the Alden Coal Company, acting together through their confer-ences, their labor committee, the Board of Conciliation, and the Com-mittee of Twelve, constitute an employer within the meaning of theAct.10We are convinced that the full benefit of their right to self-organization and to' collective bargaining cannot be insured to theemployees by breaking up the collective bargaining unit which hasbeen established by a long history of contractual relations betweenthe operators and miners of the anthracite region.We find that thesingle mine unit urged by the Progressive is not appropriate for thepurposes of collective bargaining.We shall therefore dismiss thepetitions of the Progressive.° Other cases in which we have discussed such antecedent legal obligation are distin-guishable by their facts.Cf.Matter of Aluminum Line, et at.andInternationalLong-shoremen and Warehousemen's Union,8N. L. R. B. 1325;Matter of F. E. Booth &Company, et at.andMonterey Bay Area Fish Workers Union No. 23,10 N. L. R. B. 1491;Matter of Trawler Marts Stella, Inc.and'American Communications Association (C. 1. 0.),et at..12 N. L. It. B. 415;Matter of Federated Fishing Boats of New England and NewYork, Inc.andAmerican Communications Association, Marine Division, affiliated with theC. I. 0., 15 N. L. R. B. 1080. In none of these cases have there existed a long history ofactual bargaining and contracting on a multiple-employer basis and adequate machineryfor that purpose.^10 SeeMatter of C. A. Lund CompanyandNoveltyWorkers Union, Local 1866 (A. F.of L.) successor,6 N. L. It. B. 423, affirmed on this point,National Labor Relations Boardv.Christian A. Lund, doing business as C. A. Lund Company and Northland Ski Manufac-turing Company,1.03F. (2d) 815 (C. C. A. 8) ;Matter of Shipowners' Association of thePacificCoast,et at.andInternational Longshoremen's and Warehousemen's Union, DistrictNo. 1, et at., 7N. L. It. B. 1002, review denied,A. F. of L., et at., v. National Labor Rela-tionsBoard,103 F. (2d) 933 (C. A., D. C.), aff'd., Sup. Ct., January 2, 1940;Matter ofMobileSteamship Association, et at.andInternational Longshoremen's and Warehouse-m.en's Union,8 N. L. It. B. 1297;Matter of Alston Coal CompanyandProgressive MineWorkers of America, International Union, affiliated with American Federation of Labor,13 N. L. R. B. 683;Matter of AdmiarRubberCompanyandAmerican Federation ofLabor on behalf of Employees of Company, 9 N.L. It. B. 407;Matter of Monon Stone com-pany, et at.andQuarry Workers' International Union of North America,10 N. L. It. B..64. STEVENS COALCOMPANY111VII. THE QUESTIONS CONCERNING REPRESENTATIONSince, as stated in Section VI, above, we are unable to find an ap-propriate unit within the scope of the petitions filed in this case, wefind that no questions have been raised concerning the representationof employees of the Stevens Coal Company or of the Alden CoalCompany in an appropriate unit.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSION OF LAWNo questions concerning representation of employees of StevensCoal Company at its Cameron Colliery, Shamokin, Pennsylvania ; itsTrevortonWashery, Trevorton, Pennsylvania; and its Trout RunWashery, Tharptown, Pennsylvania; or of Alden Coal Company,Alden Station, Pennsylvania, in a unit which is appropriate for thepurposes of collective bargaining have arisen, within the meaningof Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby dismisses the peti-tions for investigation and certification filed by Progressive MineWorkers of America, International Union.